SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 4, 2007 (Date of earliest event reported) Farmers & Merchants Bancorp (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000 – 26099 94-3327828 (Commission File Number) (IRS Employer Identification No.) 111 West Pine Street, Lodi, California 95240 (Address of principal executive offices)(Zip Code) (209) 367-2300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(C)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b) Chris C. Nelson, Executive Vice President & Head of Retail Banking left employment with the Bank on September 4, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FARMERS & MERCHANTS BANCORP By /s/ Stephen W. Haley Stephen W. Haley Executive Vice President & Chief Financial Officer Date: September 10, 2007
